Citation Nr: 1133553	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  03-30 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for post-traumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from June 1973 until June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Boston, Massachusetts, which denied a disability rating in excess of 30 percent for service-connected post-traumatic headaches.

The claim on appeal was previously before the Board in April 2006, March 2008, November 2009, and November 2010, wherein it was remanded for due process concerns and/or additional evidentiary development.  As will be further explained herein, there has been substantial compliance with the actions requested in those Remands and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).


FINDINGS OF FACT

Throughout the appeal period, the Veteran's service-connected post-traumatic headaches have not been productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for post-traumatic headaches, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the issue on appeal pertaining to an increased evaluation for headaches, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice was provided to the Veteran in letters dated in May 2006, July 2008 and November 2009.  The RO readjudicated the claim in Supplemental Statements of the Case issued in September 2007, July 2009, March 2010, and June 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Vazquez-Flores, 22 Vet. App. at 49.

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate claims for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Veteran's service treatment records (STRs) have been obtained as well as VA treatment records and evaluations.  The file also contains lay statements and arguments provided by the Veteran and his representative.  Numerous VA examinations have been conducted in this case, with recent addenda added to the 2009 VA examination report on two occasions in December 2010.  

The Board also points out that in a letter issued to the Veteran in December 2010, he was given the opportunity to have the increased rating claim for headaches reviewed under the rating criteria used for the evaluation of traumatic brain injury (TBI).  He was advised that if he desired such review, he should complete the enclosed VA Form 21-4138 indicating that he wanted to be scheduled for a VA TBI examination.  The Veteran did not respond to that letter or otherwise indicate that he wished to have his claim considered under that criteria.  Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).

Factual Background

In a rating action dated in March 1977, service connection was established for post-traumatic headaches, for which an initial 10 percent disability rating was assigned effective from June 1976.  By rating action of January 1999, an increased disability rating of 30 percent was granted effective from October 1991.  On May 31, 2001, the Veteran filed an increased rating claim for the headaches.  

A VA examination dated in April 2002 shows that the Veteran reported sustaining a neck injury during service when he was struck by the end of a telephone pole during a training exercise.  He described that since that injury, he had suffered from frequent headaches, described as radiating up to the crown of his head along the left scalenus ands scalp musculature.  On file was a computed tomography (CT) scan report of the head dated in September 2000, which revealed no evidence of prior head trauma, soft tissue injury, or edema, or intracranial hemorrhage.  Disabilities of the right ankle, cervical spine and left knee were diagnosed, but no diagnosis relating to the headache disorder was made.  The examiner opined that the Veteran was not unemployable due solely to his service-connected disorders, and observed that he may very well be able to handle a sedentary position, such as he was currently pursuing. 

A VA record of July 2003 reveals that the Veteran complained of a 2-week history of frontal headaches with no vision changes, assessed as tension headaches.  He was seen by optometry in August 2003 with complaints of headaches after doing "near" work for long periods.  Refractive error was diagnosed.

Pursuant to a Board remand issued in April 2006, a VA examination was conducted in January 2007.  That report indicates that the Veteran had not been regularly employed since 1988, and had last worked for 5 to 6 weeks in 2000, assisting with conducting the census.  The Veteran gave a history of having severe headaches as well as panic attacks.  The examiner opined that it was at least as likely as not that there was a connection between the Veteran's headaches and his panic attacks, and between panic attacks and the injury in service.  The examiner did not address the degree and extent of interference with employment attributable to headaches alone. 

The file contains a VA treatment note dated in January 2008, indicating that the Veteran had experienced a worsening of his headaches and stiff neck since the summer of 2007, when he fell and hit his head.  It was noted that these were not the tension/migraine headaches that he had before.  The Veteran reported that he thought his headaches were controlled with prescribed Elavil.   

A VA examination report dated in January 2009 shows that the Veteran gave a history of headaches since 1976, when he suffered an injury on active duty.  He reported that his headaches had been getting worse for the last 10 years, as a greater area of the head was affected and they were more frequent.  He explained that the pain originated from the right posterior area of the head and wrapped around the side of the head, also impacting the temporal and frontal areas, and right posterior neck (service connection is separately established for a cervical spine injury with disc herniation and radiculopathy).  He reported that there was not a big increase in the frequency of the most severe headaches, but noted that mild to moderate headaches were occurring more frequently during a month than previously.  It was noted that headaches could be brought on by stress, weather changes or accidental head trauma.  The Veteran reported that when he felt a headache coming on he used Tylenol, Flexeril and/or a TENS unit.  He indicated that sometimes this helped and a headache resolved in 30 minutes.  He explained that other times, a headache could last from 30 minutes to 2 hours, or on some occasions, most of a week. 

Physical examination revealed that the Veteran was well-oriented.  There was tenderness over the right scalp area.  The examiner referenced the January 2008 VA record mentioned above, and concluded that the ultimate cause of the Veteran's headaches were due to the initial injury in service.  The examiner opined that it was at least as likely as not that the Veteran's increasing headache frequency was related to the in-service injury.

Pursuant to a November 2009 Board Remand, another VA examination was requested to assess the nature, frequency, and severity of the Veteran's headaches, and to specifically address the frequency, severity, and duration of any prostrating attacks and the level of industrial and economic impairment caused by headaches. 

A VA examination report dated in November 2009 shows that the Veteran reported two types of headaches.  He described that he believed the first type to be associated with neck pain.  He explained that these headaches could be productive of nausea and blurred vision, and were worse with movement of the head and in humid/rainy weather.  He reported that these headaches occurred two to three times a week, seemed to be getting worse, and when treated with a TENS unit - could be alleviated or controlled to about six on a scale of 10 in severity.  He reported that the second type of headache occurred six to seven times a month, usually in the parietal area, and was difficult to control.  He stated that these headaches were productive of steady pain and could last from one hour to several days, with no associated nausea, visual disturbance, or vomiting.  He estimated that these headaches were eight on a scale of 10 in severity. 

The Veteran further reported that prostrating headaches occurred four to five  times a month, and were more problematic in wet weather.  He explained that he had used medications including Fiorinal; Percocet and Hydrocodone for treatment of headaches, which had not been helpful.  He indicated that he had not been seen by VA neurology for some time.  The report revealed that the Veteran was not employed, but was active in politics as a volunteer.  It was noted that he was unable to do much physically due to disabilities of the knees, ankle and back.  Physical examination reflected that the Veteran was well-oriented.  Coordination, reflexes and gait were normal.  The examiner opined that since he last saw the Veteran in January 2009, his headaches were no better, and could be more frequent.  New types of medication, regular neurological follow-up, and orthopedic consultation, were recommended.   

The Veteran was seen in December 2009 for an assessment of his headaches.  He described headaches occurring once a week, which the entry noted appeared to be migraines.  Also described by the Veteran were a second type of headaches, which were less frequent and started at the base of the neck; these were reportedly relieved by massage/heat.  A prescription of Topamax was started and Nortiptyline was discontinued, as it was not proving helpful.   

In December 2010, an addendum was added to the November 2009 VA examination report.  The examiner indicated that the claims file had been reviewed with particular attention to evidence added to the file since November 2009, when the examiner last saw the Veteran.  The examiner noted that the Veteran had been seen by VA neurology in December 2009 for work-up and treatment for headaches, at which time he was placed on Topamax.  The report indicated that the Veteran was to be seen thereafter 3months later, but had not returned to the neurology clinic during the past year, but he had re-filled his Topamax prescription regularly.  Based on this information, the examiner stated that he could only assume that the Veteran had derived some benefit from Topamax, prescribed to reduce the incidence of headaches.  The examiner concluded that given that the Veteran had previously experienced headaches weekly, with some recent indications of improvement, he did not believe that occupational impairment was present.  In a supplemental addendum also provided in December 2010, the VA examiner clarified that he did not believe that the Veteran's headaches represented a disability which would affect his ability to work.    

The Veteran contends that his service-connected post-traumatic headaches warrant a disability rating in excess of 30 percent.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."   38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

The Veteran's service-connected post-traumatic headaches have been assigned a 30 percent disability rating for the entirety of the appeal period extending from May 31, 2001, when the claim for increase was filed, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  The provisions of Diagnostic Code 8100  provide for a maximum 50 percent disability rating for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent disability rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over last several months.  Id.  

The rating criteria do not define "prostrating;" nor has the United States Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

In order to be entitled to a disability rating in excess of the assigned 30 percent, the evidence must show that the Veteran has very frequent completely prostrating and prolonged headaches productive of severe economic inadaptability.  Having evaluated both the lay and clinical evidence presented for the record, the Board cannot conclude that the criteria for the assignment of an evaluation in excess of 30 percent have been met for any portion of the appeal period.  

Although evidence establishes that the Veteran has headaches more frequently than once a month, consistent with the rating criteria for assignment of a 30 percent disability rating, the evidence does not demonstrate: (1) very frequent, (2) completely prostrating, and (3) prolonged migraines attacks, (4) resulting in severe economic inadaptability (emphasis added), as required for a 50 percent disability rating.  Significantly, the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  See Melson v. Derwinski, 1 Vet. App. 334 (1991); compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  In essence, all four of the above elements must be met in order to warrant the assignment of a disability rating in excess of 30 percent for headaches.  

Even assuming that the Veteran's headaches have the frequency contemplated by the rating criteria used for the assignment of a 50 percent, the evidence must also show that the Veteran's headaches are prolonged.  In this regard, it is well-documented that his long-standing headaches have been treated with various medications depending on intensity and type, with some relief.  The Board does acknowledge that during the appeal period the Veteran reported having headaches lasting anywhere from one half hour to part of a week.  However, the more recent evidence does not reflect any such prolonged duration, fails to reflect regular treatment, and indicates that the headaches are being well-controlled with Topamax.  As the evidence on this point is conflicting, with resolution of the benefit of the doubt applied to this specific point only, arguably the headaches may be considered prolonged.  

Although upon VA examination of 2009, the Veteran reported having prostrating headaches occurring four to five times a month, the Board is unable to find any evidence dated during the appeal period indicating that the Veteran's headaches have required prescribed bed rest or been productive of utter physical exhaustion or helplessness, particularly to the extent described by the Veteran.  Moreover again, the more recent evidence does not reflect that the Veteran has been suffering from prostrating headaches since Topamax was prescribed in December 2009.  

Even if it were determined that the Veteran had frequent, prolonged and prostrating headache attacks, the primary basis for the denial of the claim is the lack of evidence showing that headaches are productive of severe economic inadaptability.  The Board acknowledges that the Veteran has not worked steadily since 1988.  However, there is no indication that his headaches had any significant role in this regard and there is no evidence of any medical restriction in this case (such as driving) due to headaches.  It is clear that the Veteran has numerous compensable service-connected disabilities affecting his knees, right ankle, back and neck, as well as a psychiatric disorder, each of which is responsible for some degree of functional impairment as relates to the Veteran's activities of daily living and employability.  See 38 C.F.R. § 4.10.  

Significantly, when evaluated by VA in 2002, the examiner opined that the Veteran was not unemployable due solely to his service-connected disorders, and observed that he may very well be able to handle a sedentary position, such as he was currently pursuing at that time.  More recently in December 2010, a VA examiner concluded that based on a review of the claims folder and history of the condition, given that the Veteran had previously experienced headaches weekly, with some recent indications of improvement, he did not believe that occupational impairment was present.  In a supplemental addendum also provided in December 2010, the VA examiner clarified that he did not believe that the Veteran's headaches represented a disability which would affect his ability to work.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Accordingly, the aforementioned VA medical opinions, particularly those of 2010, are found to carry significant weight.  Moreover, the appellant has not provided any competent medical evidence to rebut these opinions or otherwise diminish their probative weight, and the file contains no medical opinion to the contrary.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

To the extent that the Veteran has contended that his headaches are productive of severe economic inadaptability, in light of the and extent of the evidence in this case which is reflective of several medical conditions productive of impairment and contributing to the overall disability picture, it is well-established that laypersons without medical training, such as the Veteran, are not competent to comment on such a complex medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  As such, the pertinent clinical evidence relating to the appeal period, as well as VA examination findings and opinions of 2002, 2009, and 2010, are considered more probative evidence than the Veteran's lay statements with respect to addressing the specific matter of economic inadaptability due to service-connected headaches.

In summary, the evidence on file does not show that the Veteran has post-traumatic headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board finds that the preponderance of the evidence is against the Veteran's claim, and accordingly, it must be denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Based on the foregoing, service connected post-traumatic headaches have been appropriately assigned a 30 percent disability rating, which is continued for the entirety of the appeal period.  38 C.F.R. 4.124(a), Diagnostic Code 8100 (2010).  

Extraschedular Consideration

The Board recognizes that the Veteran and the record refer to the impact of the service-connected disability on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, consideration of the next analytical step is not undertaken and referral for extraschedular consideration is not required.  But if the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran and in the clinical records fit squarely within the criteria found in the relevant diagnostic code (8100) used for rating headaches.  In short, for the reasons already set forth above in denying the appeal for a disability rating in excess of 30 percent for headaches, the rating criteria contemplate not only the symptoms but the severity of the condition.  Therefore, as the assigned rating is adequate, analysis of the next step of whether an exceptional disability picture is presented is not for consideration and referral for extraschedular consideration is not warranted.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, nor does the Veteran contend that he is unemployable due to headaches.  The Board further observes that a TDIU claim was addressed and denied in the June 2002 rating action (on appeal) and that decision was not appealed, nor has the claim been re-raised subsequently.  As such, consideration of TDIU is not warranted.


ORDER

Entitlement to a disability rating in excess of 30 percent for post-traumatic headaches, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


